Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14 are withdrawn from further consideration since election was made without traverse in the reply filed on 7/12/22. However Examiner will consider rejoining the withdrawn claims should allowable subject matter be found.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-7 and 15 either recites or depends on a claim that recites numbers that refer to the drawings. Including the numbers from the drawing makes it unclear as to whether Applicant intended for the information from the drawings or details of the drawings in the specification to be read into the claims. Examiner notes that in any case, the drawings and detailed descriptions in the specification are not read into the claims by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20050100937 (hereinafter “Holmes”).
Applicant’s claim 1 recites the following. 
Laboratory instrument (1) for working on laboratory samples (9), comprising 
a working chamber (2; 202) for housing the laboratory samples, 
a network interface apparatus for providing a network connection capable of exchanging data for at least one network instrument (20; 20', 220), when the same is arranged and installed in an installed position inside the working chamber (2; 202), the network interface apparatus comprising 
a communication apparatus (60; 260) being arranged outside the working chamber and providing the network connection, 
and a connector apparatus (30; 230) including at least one first connector (31; 231) for connecting with the network instrument, the at least one first connector being arranged facing the inside of the working chamber and being connected with the communication apparatus for allowing the data exchange.
The following disclosures by Holmes are relevant to Applicant’s claim 1. 
Holmes discloses a patch device that has two separable components: 
a disposable component having a plurality of microneedles, microchannels and a microarray (assay device) [analogous to Applicant’s working chamber for housing laboratory samples]; 
as well as a non-disposable component having a microarray scanning device [analogous to Applicant’s network interface apparatus that comprises a communication apparatus and connector apparatus] and having the ability to transmit results of an analyte interaction with a bioactive agent on a microarray to a biorecognition device, preferably by wireless communications. Paragraph 0067. 
Holmes discloses that a second channel comprises a microarray with a bioactive agent (see abstract and para. 0031).
Holmes also discloses a used disposable component may be removed from the non-disposable component. Paragraph 0067. Examiner notes that this means that the non-disposable component [equivalent to Applicant’s network interface apparatus that comprises a communication apparatus and connector apparatus] is arranged outside the disposable component [equivalent to Applicant’s working chamber].
Regarding Applicant’s claim 3, the disclosure by Holmes in paragraph 0067 also shows that the non-disposable component is releasably mounted to the disposable component in a configuration recited by Applicant in claim 3.
 The physical parameter data of an interaction between analytes and the bioactive agents of the microarray are preferably "read" by a microarray scanning device and transmitted to a biorecognition device to determine the presence, absence, or quantity of analytes in bodily fluids.  Preferably, a change in the physical characteristics of the microarray is detected upon interaction between the analyte and the bioactive agent.  Alternatively, the scanning device is able to discern between the physical characteristics of an interaction between 1) a disease marker biological analyte and a bioactive agent on the microarray and 2) a normal biological analyte with a bioactive agent on the microarray. Paragraph 0095.
Moreover, paragraph 0044 of Holmes discloses that the device may be separable in two components: A disposable layer having microneedles, microchannels and a microarray 100a and a non-disposable portion 100b in optical communication with the disposable portion [the non-disposable portion] having the microarray scanning device and other electronics.  
Holmes also teaches in paragraph 0096 that the scanning device measures the physical, e.g., bio-electric, bio-magnetic, or biochemical, characteristics of interactions between biological analytes and the bioactive agent of the microarray by collecting data on one or more physical parameters relating to the interaction.  Such parameters can include but are not limited to: fluorescence, binding strength, binding specificity, charge, etc. 
Paragraph 0150 of Holmes teaches that an exemplary patch device represents a painless method of automatically drawing blood.  Each patch consists of two parts, a disposable portion (Assay Device) that contains the single use microneedles and micro channel, and a reusable part that contains the remaining optics, electronics and mechanics (Assay Reader Device).  FIGS. 5, 7. 
Thus, Holmes discloses in paragraph 0044 that the non-disposable component has electronics, and discloses in paragraph 0150 that the disposable component (or reusable part) has electronics. Paragraph 0096 further discloses that various embodiments can include detection of bio-electric or charge.
Thus, regarding Applicant’s claim 1, the disclosure by Holmes in paragraphs 0044, 0096, and 0150 shows that the non-disposable component has what are equivalent to Applicant’s network interface apparatus comprising a communication apparatus [see electronics in the microarray scanning device via electronics (see para. 0044)] and a connector apparatus including at least one first connector for connecting with the network instrument [i.e., first connector being electronics in the non-disposable component, see para. 0044], the first connector [in the non-disposable component] facing the inside of the working chamber [of the disposable component] and being  connected with the communication apparatus for allowing for data exchange [i.e., the non-disposable component, comprising the second channel and microarray scanning device, has electronics, and the disposable component, comprising the second channel and microarray, also has electronics, both electronics being in communication with each other.] 
As to claim 6, Holmes teaches the following in paragraph 0108.
The biometric recognition device is either located in the inventive medical device or it is located externally.  Communication between the microarray scanning device and the biometric recognition device may be facilitated by a local area network (LAN) or a wireless local area network (WLAN), e.g. by Bluetooth.RTM.  technology.  Additionally, the biometric recognition device can also store analyte interaction profiles and build a pharmacokinetic database of accessible information in the form of analyte interaction profiles. Paragraph 0108.
It is understood from the disclosure in paragraph 0108 that the microarray scanning device includes an Ethernet hub or switch. Examiner notes that the microarray scanning device is part of the non-disposable component and which includes Applicant’s “communication apparatus”.
As to claim 7, the Holmes’ second channel which comprises a microarray with a bioactive agent (see abstract and para. 0031) is equivalent to Applicant’s laboratory incubator since it can perform the function of an incubator.
As to claim 15, the limitations of claim 1 have been discussed above. Moreover, regarding the limitations of a network instrument of claim 8, Holmes discloses the following in paragraph 0108.
The biometric recognition device is either located in the inventive medical device or it is located externally.  Communication between the microarray scanning device and the biometric recognition device may be facilitated by a local area network (LAN) or a wireless local area network (WLAN), e.g. by Bluetooth.RTM.  technology.  Additionally, the biometric recognition device can also store analyte interaction profiles and build a pharmacokinetic database of accessible information in the form of analyte interaction profiles. Paragraph 0108.
The biorecognition device is equivalent to Applicant’s network instrument comprising a control apparatus for processing data (which is understood; see for example a computer in paragraph 0040), a communication apparatus to exchange the data with the network interface apparatus (see para. 0108), and at least one second connector configured to be connected to the at least one first connector of the network interface apparatus (such second connector being implied in paragraph 0108 since a connection, in the embodiment in which the biorecognition device is located in the medical device (that includes the microarray scanning device), is needed in order for the microarray scanning device to transmit data to the biorecognition device, and the biorecognition device to determine the presence, absence, or quantity of analytes in bodily fluids (as disclosed by Holmes in para. 0095).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050100937 (hereinafter “Holmes”).
As to Applicant’s claim 2, Holmes teaches that a second channel comprises a microarray with a bioactive agent (see abstract and para. 0031). The second channel and microarray together are equivalent to Applicant’s working chamber having a wall. 
Moreover, as discussed above with respect to claim 1, Holmes discloses in paragraph 0044 that the non-disposable component has electronics, and discloses in paragraph 0150 that the disposable component (or reusable part) has electronics. Paragraph 0096 further discloses that various embodiments can include detection of bio-electric or charge. The disclosure by Holmes in paragraphs 0044, 0096, and 0150 shows that the non-disposable component has what are equivalent to Applicant’s network interface apparatus comprising a communication apparatus [see electronics in the microarray scanning device via electronics (see para. 0044)] and a connector apparatus including at least one first connector for connecting with the network instrument [i.e., first connector being electronics in the non-disposable component, see para. 0044], the first connector [in the non-disposable component] facing the inside of the working chamber [of the disposable component] and being  connected with the communication apparatus for allowing for data exchange [i.e., the non-disposable component, comprising the second channel and microarray scanning device, has electronics, and the disposable component, comprising the second channel and microarray, also has electronics, both electronics being in communication with each other.] 
It is understood from Holmes’ disclosures in paragraphs 0044, 0096, and 0150 that embodiments of the invention include an electronic connection in the non-disposable component for connecting with the electronics in the first connector in the non-disposable component.
However, Holmes is silent as to specifics regarding this electronic connection between the electronics of the non-disposable component and the electronics of the disposable component.
Thus Holmes is silent as to a duct [in the non-disposable component] for connecting the first connector [in the non-disposable component] with the communication apparatus [in the non-disposable component].
However, providing a duct to house electronics for connecting with other electronics would have required ordinary skills in the art. Providing the configuration of a duct to house such electronical connections results in a predictable outcome. The combination of familiar elements, or shape as a design choice, according to known methods may be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 may bar its patentability. Using a duct to house electronics for electrical connection yields a predictable result and thus would have been obvious to one skilled in the art.
As to claims 3-4, Holmes in paragraph 0153 discloses an embodiment showing that the disposable component is mounted on the non-disposable component (the assay reader device).  
More specifically, paragraph 0153 of Holmes discloses the following: “The non-disposable component (Assay Reader Device) of the patch contains 12 single use disposable components (Assay Devices) which will be mounted on it.” 
Holmes however does not disclose that the connector apparatus is configured to be releasably mounted to face the inside of the working chamber of the laboratory instrument (as recited by Applicant in claim 3), nor that the connector apparatus comprises at least one mounting member for releasably mounting the connector apparatus to the working chamber of the laboratory instrument (as recited by Applicant in claim 4).
However it would have required ordinary skills in the art to provide a mounting member for releasably mounting the non-disposable component onto the disposable component in the manner recited by Applicant, as an alternative to mounting the disposable component onto the non-disposable component as disclosed by Holmes. The modification would have required ordinary skills in the art since it would have yield a predictable result, that is, an alternative means to releasably connect the disposable and non-disposable components. One skilled in the art would have had reasonable expectation of success in this modification since it would have been expected that the system of the disposable and non-disposable components in the modification would still be operable in the manner described by Holmes.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050100937 (hereinafter “Holmes”) in view of US 20020069760 (hereinafter “Pruette”).
Regarding claim 5, the elements in the discussion above regarding claim 2 encompasses the limitations of Applicant’s claim 5, wherein the duct and electronics are equivalent to the mechanical connector that includes a conductor.	However Holmes is silent as to the first connector being configured to be a blind mate connector by providing a self-aligning structure for guiding the relative motion of the first connector and the second connector.
However a blind mate connector with a self-aligning structure as recited by Applicant is a known element, as exemplified by Pruette (see paragraphs 0035 and 0042).
The combination of familiar elements, or configuration as a design choice, according to known methods may be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 may bar its patentability. Providing a blind mate with a self-aligning structure yields a predictable result and thus would have been obvious to one skilled in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080243394 (hereinafter “Petricoin”). The Petricoin reference is relevant in that it discloses a diagnostic device that uses a computer and communication connection to perform certain tasks. 
More specifically, Petricoin discloses a theranostics system, comprising: a computer network, including server means and a plurality of clients in communication with said server means over said network; means for operating said server means and said plurality of clients, said operating means supporting a run-time environment for a theranostics application on said network; graphical user interface means adapted to be displayed on said plurality of clients; a database storing a plurality of files with a plurality of different file formats; a plurality of collaborative modules, each of which is adapted to be run over said network, said collaborative modules including: an assay planner to determine which target proteins to assay; and a data analyzer to analyze a sample of cells to obtain sample quantitative values for a series of target protein modification levels reflected in a set of a plurality of target proteins in the sample and to compare the sample quantitative values to reference quantitative values. Paragraph 0022.
 	Petricoin specifically discloses that system 100 may be adapted to be accessed by physicians, medical professionals, and/or their assistants using a stand-alone computer (not shown), or one or more of a plurality of networked computers 102 acting as clients.  Such clients 102, in turn, may include one or more conventional personal computers and workstations, operating either as a "fat" client or a "thin" client.  It should be understood, nevertheless, that other clients 102, such as Web-enabled hand-held devices (e.g., the Palm V.TM.  organizer manufactured by Palm, Inc., Santa Clara, Calif.  U.S.A., Windows CE devices, and "smart" phones), which use the wireless access protocol (i.e., WAP), and Internet appliances fall within the spirit and scope of the present invention. Paragraph 0062.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/               Primary Examiner, Art Unit 1641